Citation Nr: 0416909	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  98-19 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk


INTRODUCTION

The veteran had active service from August 1954 to July 1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1998 by the 
Department of Veteran Affairs Oakland, California Regional 
Office (RO), which denied service connection for bilateral 
hearing loss.


FINDINGS OF FACT

Competent medical evidence relates the veteran's current 
bilateral hearing loss to service.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in the 
veteran's period of military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Requirements

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
recently held that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

The Board finds that the notice requirements of the VCAA have 
been satisfied in the instant case.  In an October 2003 
letter, the veteran was informed by VA of the evidence that 
VA had already received in connection to his claim.  He was 
told that VA was responsible for getting any relevant records 
from any Federal agency, and would make reasonable efforts to 
get relevant records not held by a Federal agency.  The 
veteran was then informed that it was his responsibility to 
get VA enough information so that they could request 
information from the person or agency that had it, and that 
it was ultimately his responsibility to make sure that VA 
receive all requested records that were not in the possession 
of a Federal department or agency.  VA also informed the 
veteran that if necessary, VA would provide a medical 
examination or opinion for his claim.

The veteran was also told what the evidence must show in 
order to support his claim for service-connected compensation 
benefits.  He was told that he must have had an injury or 
disease incurred during or aggravated by service, or that 
there was an event in service which caused injury or disease.  
Furthermore, he was informed that he must have a current 
disability, and that there must be a connection between the 
event in service and the current disability.  

In light of the foregoing, the Board finds that the notice 
letter in October 2003 complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
Pelegrini v. Principi, supra (the content of the notice 
requirement).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, supra held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In the present case, regarding the service connection issue 
on appeal, a substantially complete application was received 
in July 1998.  Thereafter, in a rating decision dated October 
1998, the RO denied service connection for bilateral hearing 
loss.  The VCAA was not in effect until November 2000.  In 
October 2003, the RO provided notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim on appeal, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit pertinent evidence pertaining to 
his claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or his to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in October 2003 
was not given prior to the first AOJ adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  In this regard, throughout this 
appeal process, VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Specifically, VA has associated with the claims folder the 
veteran's service medical records, outpatient treatment 
reports and VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record and there are no additional records to 
obtain.  Moreover, the veteran has been informed of the type 
of evidence necessary to substantiate his claim, as well as 
the respective responsibilities of himself and VA as it 
pertains to his claim.  Given the foregoing, the Board 
concludes that VA has satisfied the notice and assistance 
provisions as found in the VCAA.  Consequently, an 
adjudication of the appeal at this juncture is proper.

II.  Analysis

The veteran claims that his current bilateral hearing loss is 
related to service.  Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 3.03.  

During his period of service, the veteran was stationed on 
the USS Walke.  Although the veteran's DD214 lists his 
occupation as a laundryman, the veteran claims in statements 
such as his Form 9 dated December 1998 that he fired some of 
the ship's large guns as part of his service, an assertion 
corroborated by a buddy letter from D. D.  D.D. also states 
that several other large guns went off around the veteran 
during this time.

The veteran had no complaints of hearing loss in his service 
medical records.  Medical examination reports from July 1958 
show that the veteran had a bilateral hearing test of 15/15.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2003).

On the VA audiological evaluation in June 2003, pure tone 
thresholds, in decibels, were as follows:

                                                                        
HERTZ

500
1000
2000
3000
4000
RIGHT
35
30
35
50
55
LEFT
80
85
85
85
95

The evidence clearly shows that the veteran has hearing loss 
as established by VA.  The determinative question becomes 
whether the veteran's current hearing loss is related to 
service.  Several physicians have addressed this question.  
VA physicians in June 2003 and October 2003 offer opinions to 
the effect that the veteran's current hearing loss is not 
related to service.  On the other hand, a letter dated April 
2001 from Dr. Richard Isaacs states that the veteran's 
military service, especially his noise exposure, likely 
contributed to his hearing loss.  He reported that the degree 
of military noise exposure was speculative, but it seemed 
reasonable to assume that at least some of the veteran's 
hearing loss is related to his military service.  Also, a May 
2004 letter from one of the veteran's doctors states that 
after reviewing the veteran's audiology records, it is his 
belief that the veteran's hearing loss is at least partly due 
to noise exposure in the gun turret of a destroyer.  

In summary, it appears that the veteran has demonstrated 
bilateral hearing loss, and the evidence is evenly divided as 
to its origin.  Therefore, resolving all doubt in the 
veteran's favor, the Board finds that the evidence is at 
least in equipoise, and that service connection for bilateral 
hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



	                        
____________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



